Citation Nr: 1624487	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-47 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left arm disability to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1973 to November 1977 and from January 1978 to January 1980 and from April 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran's claim for service connection for abdominal pain claimed as peptic ulcer was granted in an October 2012 rating decision wherein the Veteran was granted service connection for GERD (also claimed as abdominal pain/peptic ulcer).  Thus, this issue is no longer on appeal. 

In May 2015, the Board remanded these matters to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for cervical spine disability and left arm disability to include as secondary to a cervical spine disability.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the opinions associated with the VA examinations have been found to be inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection a cervical spine disability and a left arm disability to include as secondary to a cervical spine disability.

Directives from May 2015 Remand Unfulfilled

The Board in the May 2015 remand requested that the VA examiner take a detailed account of the history of the Veteran's cervical spine disability and his left arm disability.  Upon review of the November 2015 VA examinations it is obvious that this was not accomplished.  The "Medical History" portion of the examination simply records that the Veteran had onset in 1985 and the words "MVA."  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Factually Inaccurate Premise Renders Opinion Inadequate

The VA examiner in reviewing the Veteran's left arm disability wrote that there was no evidence of injury to the left arm during service.  However, a Service Treatment Record (STR) lists a series of injuries the Veteran has had in his time in service with the care he received in response and this list includes a reference of a neck and left arm injury.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Thus, this opinion is inadequate.  

Outstanding Federal Records

Additionally, the Board notes that the STR in question notes that the Veteran received care in August of 1985 for his arm injury at a VA clinic in Rochester, New York.  The VA claims file contains no evidence that an attempt was made to collect this record.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  The Board finds that an attempt must be made to obtain evidence of the Veteran's injury to his left arm and neck.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

In particular the Board is interested in any VA treatment records from August 1985 from Rochester, New York. The RO reminded that these records may be archived so that requests should include requests for archived records.  The Veteran's STR contains evidence he received care for his left arm and neck at this VA facility following a Motor Vehicle Accident (MVA).

2.  Schedule the Veteran for an appropriate VA examination(s) with a DIFFERENT VA EXAMINER than the one who conducted the November 2015 examination(s) who is appropriate.  The VA examiner(s) is asked to identify any cervical spine disability and left arm disability, and address their respective etiology(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and TAKE A DETAILED HISTORY FROM THE VETERAN REGARDING THE ONSET OF HIS CERVICAL SPINE DISABILITY AND LEFT ARM DISABILITY AND ANY CONTINUITY OF SYMPTOMS SINCE THAT TIME.  

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any cervical spine disability present.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any cervical spine disability identified, was incurred or aggravated by his active duty, or is otherwise etiologically related to the Veteran's active duty.

(b) After considering the pertinent information in the record in its entirety, the examiner is asked to identify any left arm disability and opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any identified left arm disability was incurred or aggravated by his active duty OR whether it is at least as likely as not (i.e. 50 percent probability or greater), that the Veteran's left arm disability was caused or aggravated by his cervical spine disability.

In providing an opinion, the examiner(s) should comment on a documented August 1985 motor vehicle accident involving the Veteran, which occurred while he was on active duty and details injuries to his left arm and cervical spine.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a cervical spine disability and entitlement to service connection for a left arm disability to include as secondary to a cervical spine disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



